DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance it is the combination of Cartledge that teaches the pivot hinge with inner and outer struts to define a support structure and the inner and outer support structures are taught by Morriss which then the combination results in the claimed invention. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8,10-12,16,17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (2015/0142100) in view of Cartledge et al. (2013/0166017).  Morriss et al. show (Fig. 20C) a heart valve prosthesis 100 a valve member 130 having a plurality of leaflets configured for permitting blood flow through the  structure, wherein the second support structure has a plurality of second struts.  However, Morriss et al. did not explicitly disclose the first support structure is coupled together by first pivot joints and the second support structure coupled together by second pivot joints. Cartledge et al. teach (Figs. 1-5) a heart valve prosthesis comprising: support structure having a plurality of inner 114 and outer struts 112 coupled together by pivot joints and forming a lumen. It would have been obvious to one of ordinary skill in the art to use a pivot joint support structure as taught by Cartledge et al. for the first and second support structures of the heart valve prosthesis of Morriss et al. such that it provides a more controlled deployment and locking of the support structures at desired expansion diameters, see paragraph 288 of Cartledge. Further Cartledge teaches (paragraph 33) that the support structure provides an actively controllable stent for a heart valve. Thus it would be an obvious expedient for the modification since it improves controlled expansion for the valve frame to expand to the appropriate valve opening needed and further the appropriate dimension to seal against the vessel wall with the outer support structure, paragraph 417. With respect to claim 5, Morriss did not explicitly disclose the outer support structure has an hourglass shape along a longitudinal axis of the prosthetic heart   With respect to claims 2,10,17 Fig. 10C shows the skirt Is disposed between the first and second support structures in a radial direction. Regarding claim 11, it can be seen in Figs. 19A-C that the skirt 140 acts as a web and can be construed as thus a skirt disposed radially outward from the second support structure. With respect to clam 12, Morriss et al. disclose (paragraphs 50,52) that the second support structure is pivotably coupled to the first support structure due to the angled or conical arrangement see Figs. 22F-I, 23B. 
Claims 13,14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (2015/0142100) in view of Cartledge et al. (2013/0166017) as applied to claim 6 above, and further in view of White (2011/0288632). Morriss et al. in view of Cartledge et al. is explained as before. However, Morriss et al. as modified by Cartledge et al. did not explicitly disclose one or more of the second struts of the second .
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (2015/0142100) in view of Cartledge et al. (2013/0166017) as applied to claim 6 above, and further in view of McNamara et al. (2013/0184634). Morriss as modified by Cartledge is explained as before. However, Morriss et al. in view of Cartledge et al. did not explicitly disclose the skirt comprise a plurality of separate, noncontiguous regions that are each coupled to the second support structure. McNamara et al. teach (paragraph 125) a skirt of separate regions that are coupled and cover a support structure. Fig. 18 of McNamara show how the separate regions 91 are noncontiguous via the sutures 92 spaced there between. It would have been obvious to one of ordinary skill in the art to provide separate regions for the skirt as taught by McNamara et al. on the support structure of the heart valve prosthesis of Morriss et al. as modified with Cartledge et al. in order to provide a suitable flexible skirt that enables greater flow over time through the support structure, paragraph 126 of McNamara.
18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cartledge et al. (2013/0166017) in view of White (2011/0288632). Cartledge et al. is explained above. However, Cartledge et al. did not explicitly disclose one or more of the second struts of the second support structures are curved in a helical shape. White teaches (Fig. 17) second struts of the support structure that are curved in a helical shape. White also teaches (paragraph 105) that the helical shape provides a flush interface between joined struts. It would have been obvious to one of ordinary skill in the art to provide a curved set of struts or helically shaped as taught by White for the second struts of the support structure in the heart valve prosthesis of Cartledge et al. in order to provide an unstressed arrangement and suitable to match the vessel anatomy.

Allowable Subject Matter
Claims 9,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799